 1   TRACY L. WILKISON
     Acting United States Attorney
 2   DAVID M. HARRIS
 3   Assistant United States Attorney
     Chief, Civil Division
 4
     CEDINA M. KIM
 5   Assistant United States Attorney
 6
     Senior Litigation Counsel, Civil Division
     JENNIFER LEE TARN, CSBN 240609
 7   Special Assistant United States Attorney
 8         Social Security Administration
           160 Spear Street, Suite 800
 9
           San Francisco, CA 94105
10         Telephone: (510) 970-4861
           Facsimile: (415) 744-0134
11
           Email: Jennifer.Tarn@ssa.gov
12   Attorneys for Defendant
13
                          UNITED STATES DISTRICT COURT
14                       CENTRAL DISTRICT OF CALIFORNIA
15                              EASTERN DIVISION
16
     KAREN JODE MACHADO,                     )
17            Plaintiff,                     ) Case No.: 5:20-cv-01830-MRW
18                                           )
           vs.                               ) JUDGMENT
19                                           )
20   ANDREW SAUL, Commissioner of            )
     Social Security,                        )
21
                                             )
22                Defendant.                 )
23
                                             )
                                             )
24
25
26
27
28




                                             -1-
 1         The Court having approved the parties’ stipulation to remand this case
 2   pursuant to Sentence 4 of 42 U.S.C. § 405(g) for further proceedings consistent
 3   with that stipulation and for entry of judgment for Plaintiff, judgment is hereby
 4   entered for Plaintiff.
 5
 6
     DATED: May 7, 2021
 7                             HONORABLE JUDGE MICHAEL R. WILNER
                               UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              -2-
